Citation Nr: 0624295	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  98-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Indianapolis, Indiana, which denied service connection for 
seizures and neurological problems as secondary to the 
service-connected disability of laceration of the head in the 
occipital region and found that new and material evidence had 
not been received to reopen the claim for service connection 
for depression.

To establish jurisdiction over the issue of service 
connection for depression, the Board must first consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (2005).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) and VAOPGCPREC 05-92.  


FINDINGS OF FACT

1.  Service medical records are negative for any findings 
attributed to a seizure disorder, fine motor tremors, or 
essential tremors and post service treatment records do not 
show manifestation of tremors until approximately 30 years 
after the veteran's discharge from service and do not show 
any objective evidence of a seizure disorder; there is no 
competent medical evidence that establishes a relationship 
between the tremors and service or a service-connected 
disorder.

2.  The evidence received by VA since the November 1995 RO 
rating decision pertinent to the claim of service connection 
depression does not bear directly and substantially on the 
specific matter under consideration because it is either 
cumulative and redundant or immaterial; it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
military service, may not be presumed to be of service onset 
and is not related to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).

2.  Since the November 1995 rating decision, new and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for depression is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 
38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in April 2004.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in November 1997, which 
was before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.

The April 2004 VCAA notice letter complies with the four 
requirements in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in that it (1) informs the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the 
veteran's status, degree of disability, and effective date.  
Despite the exclusion of these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as an 
honorably discharged veteran has been established.  Since the 
Board finds that new and material evidence has not been 
received to reopen service connection for depression and 
service connection for a seizure disorder is not warranted in 
this appeal, the degree of disability and an effective date 
of service connection are not issues before the Board.  In 
sum, the lack of notice has no prejudicial consequence.  

The Court also addressed directives consistent with the VCAA 
with regard to new and material evidence.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to first reopen the claim and 
then to establish entitlement to the benefit sought by the 
claimant underlying his claim to reopen.  Within the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence is necessary to 
substantiate the element(s) of service connection that were 
found insufficient in the previous denial in order to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, which was the underlying 
legislative intent of the VCAA notice requirements.  In the 
present case, the RO sent the veteran a notice in May 1997 
that complied with Kent in that it told him that in order to 
have the claim for service connection for depression to be 
reopened, he must submit evidence that shows the disability 
was incurred or aggravated by active military service.  The 
notice further advised that current status of the disability 
is not new and material evidence; rather, the best evidence 
is statements of physicians who treated the veteran in 
service or shortly following service.  Fairly read, the May 
1997 letter complies with the notice requirements as 
described in Kent.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, which addressed 
the nature and etiology of the claimed seizure disorder.  
There is sufficient medical evidence of record to make a 
decision on the claims on appeal.   



Law and Regulations

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may be presumed for organic diseases of 
the nervous system or a psychosis if it is manifested to a 
degree of 10 percent within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, VA records for treatment, private records of 
treatment, VA examination reports, records from the Social 
Security Administration, lay statements, and the veteran's 
contentions, as presented in hearing testimony, written 
statements, and argument.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).



Seizure Disorder

The veteran contends that he currently has a seizure disorder 
that resulted from trauma to his head, which is service 
connected as a laceration of the head in the occipital 
region.  A review of the record indicates that service 
connection is not warranted because the record fails to 
establish a relationship between the seizure disorder 
disability and service or a service-connected disorder.

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Proceeding with the first element, there has 
been uncertainty over exactly what neurological impairment 
the veteran currently has, if any.  VA treatment records show 
a working diagnosis of myoclonic seizures since the mid 
1990's.  Along this line, clinicians have noted as recently 
as April 2004 having observed episodes of myoclonic seizure, 
as shown in a psychiatrist's note of his mental status 
examination of the veteran.  Episodes of spasmodic body jerks 
involving the entire body are referenced throughout the 
1990's and 2000's.  The diagnosis of myoclonic seizures, 
however, has never been confirmed by electroencephalogram 
(EEG).  

EEG's from June 1994, October 1996, and March 1998 were all 
considered normal.  Regarding the EEG from 1994, the examiner 
noted frequent episodes of jerking during the EEG, with no 
epileptiform activity revealed on the EEG.  During inpatient 
care for psychiatric illness in June 1994, the veteran 
underwent a neurological evaluation.  It was the consulting 
neurologist's opinion that the veteran did not have myoclonic 
epilepsy.  Based on her review of the file, a neurology 
expert from the Veterans Hospital Administration (VHA) opined 
in January 2006, that there was no evidence to support the 
diagnosis of a seizure disorder.  No one however, appears to 
deny the presence of activity described as spasmodic 
movements and whole body jerks.  These manifestations were 
diagnosed as fine motor tremors in July 2004.  In December 
2003, the impression was essential tremor versus Parkinsonian 
(tremor).  The VHA neurology expert concurred with the 
diagnosis of essential tremor and stated that the veteran's 
handwriting was consistent with that diagnosis.  And the May 
2004 VA examiner did not attempt a diagnosis, but simply 
described the manifestation as "seizure activity."  
Taking the entirety of evidence under consideration, the 
Board finds the evidence of nonexistence of a seizure 
disorder to be more persuasive than the evidence of a seizure 
disorder because there is an absence of objective evidence to 
confirm epilepsy.  Because competent evidence fails to show a 
current myoclonic seizure disorder, service connection for 
myoclonic seizure disorder is not warranted.  See Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Service connection may 
not be granted unless a current disability exists).  

Turning to the veteran's diagnosis of fine motor tremor and 
essential tremor, the next inquiry is whether the evidence 
establishes service incurrence or aggravation of a disease or 
injury.  Service medical records do not reveal any findings 
attributed to tremors in service.  To the contrary, the 
veteran's physical examination at the time of his separation 
was a normal clinical evaluation of all systems and the 
veteran denied any history of epilepsy or fits.  As 
previously noted, the veteran asserts that his "seizure 
disorder" is secondary to his service-connected laceration 
of the head in the occipital region.  This assertion must be 
established by competent evidence, as causative factors of a 
disease amount to a medical question.  A claimant's 
statements as to nexus are entitled to no probative weight.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  A review of the record indicates 
that no medical professional related the veteran's tremors to 
the laceration injury he incurred in service.  A physician in 
May 1999 opined that the veteran's seizures were not related 
to the motorcycle accident he had in 1961.  The clinician, 
who first diagnosed fine motor tremors in July 2003, 
attributed the tremors to medical side effects from lithium 
or Depakote.  A private physician rendered the same opinion 
back in July 1993, stating that he thought the manifestation 
of tremors resulted from an allergy to medications because 
the tremors ceased after the medications were discontinued.  
The VA examiner in May 2004 concluded that the "seizure 
activity" was not related to service and he recommended 
further psychiatric evaluation to determine possible 
etiologies of tremors.  Along the same lines, a diagnostic 
assessment of myoclonic seizures versus "psychogenic 
spells" from a neurology note dated in September 1996 
indicates a possible psychosomatic origin.  In sum, there is 
no competent evidence that demonstrates a relationship 
between the veteran's claimed seizure disorder and the 
service-connected laceration of the head in the occipital 
region.  Accordingly, service connection for a seizure 
disorder is not warranted.  

Depression
 
In a November 1995 rating decision, the RO denied the 
appellant's application to reopen the claim for service 
connection for depression.  The RO found that the evidence 
did not show evidence of depression in service, i.e., there 
was no diagnosis, treatment, or consultation, and no evidence 
of a diagnosis of a nervous condition on discharge or a 
compensable psychosis within one year after discharge.  A 
notification letter advised the appellant of his procedural 
and appellate rights; however, he did not appeal.  Prior 
unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).  

Evidence at the time of the November 1995 rating decision 
showed that the veteran had a current diagnosis of major 
depressive disorder and was currently undergoing treatment.  
A VA examination from June 1995 reflected the veteran's 
assertion that he had been hospitalized in 1963 for 19 days 
because of suicidal ideation.  For the limited purpose of 
determining whether new and material evidence has been 
submitted as to this issue, the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).  Since the November 1995 
rating decision, evidence has been received, including 
hearing testimony, lay statements, and outpatient records.  
Outpatient records, which begin in the 1990's, continue to 
show treatment for a current diagnosis of major depressive 
disorder, recurrent.  As such, the records are cumulative and 
redundant.  Insofar as the veteran's hearing testimony and 
medical evidence reference by history treatment for 
depression in 1963, the evidence is cumulative and redundant 
because the veteran claimed on his original VA Form 21-526 in 
1995, that he underwent hospitalization for depression in 
1963.  

A January 1997 lay statement from the veteran's mother avers 
that he was hospitalized shortly after he separated from 
active service and that the doctor said that the veteran 
might have a recurrence of the illness later in life.  The 
statement does not identify the illness.  A letter from 
Indiana State College states that the veteran had 
matriculated for the 1962-63 academic year, but withdrew for 
health reasons.  It does not specify the nature of the health 
issues.  Because these letters do little more than indicate 
that the veteran had health issues shortly after service, 
which required hospitalization, the Board does not find the 
statements to be material.  Neither letter reflects facts 
that bear directly and substantially on the issue whether the 
veteran's current depression disability is related to service 
directly, secondarily, or presumptively.  To summarize, the 
evidence received in support of the veteran's application to 
reopen his claim for service connection for depression does 
not bear directly and substantially on the specific matter 
under consideration and therefore, is not, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been received to reopen the claim for 
service connection for depression.


ORDER

Service connection for a seizure disorder is denied.

New and material evidence not having been received, the claim 
for service connection for depression is not reopened.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


